 

Exhibit 10.1

 

ECO INTEGRATED TECHNOLOGIES, INC.

 

STOCK OPTION AGREEMENT

(Non-Qualified Option)

 

THIS STOCK OPTION AGREEMENT (the "Agreement") is entered into by and among
________________, an individual (the "Optionee"), and ECO INTEGRATED
TECHNOLOGIES, INC., a Delaware corporation (the "Company").

 

RECITALS

 

WHEREAS, the Company desires to grant a stock option for the purpose of
providing the Optionee, as a key employee or consultant of the Company and its
affiliates, with increased incentive to render services, to exert maximum effort
for the business success of the Company and to strengthen the identification of
the Optionee with the shareholders. The Company, acting through its Board of
Directors (the "Board") has determined that its interests will be advanced by
the issuance to Optionee of this stock option.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, covenants and agreements hereinafter set
forth, and intending to be legally bound, the parties hereto hereby agree as
follows:

 

SECTION 1.  GRANT OF OPTION.  Subject to the terms and conditions set forth
herein, the Company hereby irrevocably grants to Optionee the right and option,
of the character indicated on EXHIBIT A attached hereto ("Option"), to purchase
from the Company the number of shares of the Company's common stock, $0.0001 par
value ("Common Stock") set out on EXHIBIT A at the price per share indicated on
EXHIBIT A; provided, however, that this Option shall only be exercisable to the
extent that the vesting schedule set forth on EXHIBIT A has been satisfied.
Should the Optionee’s services to the Company be terminated, for any reason,
prior to full vesting, any unvested portion of the Option shall expire and the
rights to exercise this Option with respect to such unvested portion shall
terminate effective on the date of Optionee’s termination of services to the
Company.

 

SECTION 2.  OPTION PERIOD.  Subject to satisfaction of the vesting schedule set
forth on EXHIBIT A, the Option herein granted may be exercised by Optionee in
whole or in part at any time during a period beginning on the date hereof and
ending on the expiration date set out on EXHIBIT A (the "Option Period").

 

SECTION 3.  PROCEDURE FOR EXERCISE.  The Option herein granted may be exercised
by the delivery by Optionee of written notice to the Company setting forth the
number of shares of Common Stock with respect to which the Option is being
exercised. The notice shall be accompanied by, at the election of the Optionee:

 

(a)        cash, cashier's check, bank draft, or postal or express money order
payable to the order of the Company;

 

(b)       certificates representing shares of Common Stock theretofore owned by
Optionee duly endorsed for transfer to the Company;

 

 

 

 

(c)        a “cashless exercise” election whereby the Optionee instructs the
Company to withhold the number of shares of Common Stock the fair market value,
the less the exercise price, of which is equal to the aggregate exercise price
of the shares of Common Stock issuable upon exercise of the Option; or

 

(d)       any combination of the preceding, equal in the value to the aggregate
exercise price.

 

Notice may also be delivered by telecopy provided that the exercise price of
such shares is received by the Company on the same day the telecopy transmission
is received by the Company. The notice shall specify the address to which the
certificates for such shares are to be mailed. An option to purchase shares of
Common Stock hereunder shall be deemed to have been exercised immediately prior
to the close of business on the date (i) written notice of such exercise and
(ii) payment in full of the exercise price for the number of shares for which
Options are being exercised, are both received by the Company and Optionee shall
be treated for all purposes as the record holder of such shares of Common Stock
as of such date.

 

As promptly as practicable after receipt of such written notice and payment, the
Company shall cause the shares being purchased to be issued to the Optionee and
to record the issuance of such shares to Optionee.

 

SECTION 4.  DEATH.  In the event the Optionee dies during the term of this
Option, the options previously granted to Optionee may be exercised (to the
extent Optionee would have been entitled to do so at the date of death) at any
time and from time to time over the balance of the Option Period, by the
guardian of Optionee's estate, the executor or administrator of Optionee's
estate or by the person or persons to whom Optionee's rights under this Option
Agreement shall pass by will or the laws of descent and distribution.

 

SECTION 5.  TRANSFERABILITY.  This Option shall not be transferable by Optionee
otherwise than by Optionee's will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act, as amended, or the rules
thereunder. During the lifetime of Optionee, the Option shall be exercisable
only by Optionee. Any heir or legatee of Optionee shall take rights herein
granted subject to the terms and conditions hereof. No such transfer of this
Option Agreement to heirs or legatees of Optionee shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and a copy of such evidence as the Board may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.

 

SECTION 6.  NO RIGHTS AS SHAREHOLDER.  Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock covered by this Option
Agreement until the Option is exercised by written notice and accompanied by
payment as provided in Section 3 of this Option Agreement.

 

ECO Integrated – Stock Option Agreement – NQO 20152 

 

 

SECTION 7.  CHANGES IN CAPITAL STRUCTURE.  If the outstanding shares of Common
Stock or other securities of the Company, or both, for which the Option is then
exercisable shall at any time be changed or exchanged by declaration of a stock
dividend, stock split, combination of shares, or recapitalization, the number
and kind of shares of Common Stock or subject to the Option and the exercise
price, shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares or other securities without changing the
aggregate exercise price.

 

SECTION 8.  COMPLIANCE WITH LAWS.  Notwithstanding any of the other provisions
hereof, Optionee agrees that he or she will not exercise the Option granted
hereby, and that the Company will not be obligated to transfer any shares
pursuant to this Option Agreement, if the exercise of the Option or the transfer
of such shares of Common Stock would constitute a violation by Optionee or by
the Company of any provision of any law or regulation of any governmental
authority.

 

SECTION 9.  NO RIGHT TO CONTINUED SERVICE.  Nothing contained herein shall be
construed as conferring upon Optionee the right to continue in the service of
the Company as an employee or consultant.

 

SECTION 10.  RESOLUTION OF DISPUTES.  As a condition of the granting of this
Option, Optionee, and Optionee's heirs, personal representatives and successors
agree that any dispute or disagreement which may arise hereunder shall be
determined by the Board in its sole discretion and that any such determination
and any interpretation by the Board of the terms of this Option Agreement shall
be final and shall be binding and conclusive, for all purposes, upon the
Company, Optionee, and Optionee's heirs, personal representatives and
successors.

 

SECTION 11.  LEGENDS ON CERTIFICATE.  The shares of Common Stock issuable on
exercise of this Option have not been registered under the Securities Act of
1933 (the “Securities Act”), or under any state securities laws, and the shares
may only be sold pursuant to a registration statement or an available exemption
from registration under the Securities Act. Accordingly, the certificates
representing the shares of Common Stock purchased by exercise of the Option will
be stamped or otherwise imprinted with legends in such form as the Company or
its counsel may require with respect to any applicable restrictions on sale or
transfer and the stock transfer records of the Company will reflect
stop-transfer instructions with respect to such shares.

 

SECTION 12.  NOTICES.  Every notice hereunder shall be in writing and shall be
given by registered or certified mail. All notices of the exercise of any Option
hereunder shall be directed to the Company as follows: Eco Waste Conversion
Solutions, Inc., 60 Corporate Park, Irvine, California 92606. Any notice given
by the Company to Optionee shall be directed to Optionee at the address set
forth on EXHIBIT A attached hereto. The Company shall be under no obligation
whatsoever to advise Optionee of the existence, maturity or termination of any
of Optionee's rights hereunder and Optionee shall be deemed to have familiarized
himself/herself with all matters contained herein.

 

ECO Integrated – Stock Option Agreement – NQO 20153 

 

 

SECTION 13.  WITHHOLDING OF TAX.  Optionee shall notify the Company of the
disposition of any shares of Common Stock acquired pursuant to this Option and,
to the extent that the exercise of this Option or the disposition of shares of
Common Stock acquired by exercise of this Option results in compensation income
to Optionee for federal or state income tax purposes, Optionee shall pay to the
Company at the time of such exercise or disposition such amount of money as the
Company may require to meet its obligation under applicable tax laws or
regulations; and, if Optionee fails to do so, the Company is authorized to
withhold from any cash remuneration then or thereafter payable to Optionee, any
tax required to be withheld by reason of such resulting compensation income or
Company may otherwise refuse to issue or transfer any shares otherwise required
to be issued or transferred pursuant to the terms hereof.

 

SECTION 14.  BINDING EFFECT.  This Option Agreement shall be binding upon and
inure to the benefit of any successors to the Company and all persons lawfully
claiming under Optionee as provided herein.

 

IN WITNESS WHEREOF, this Stock Option Agreement has been executed as of this
____ day of _______________ 20____.

 

  ECO INTEGRATED TECHOLOGIES, INC.       By:     Jess Rae Booth, CEO      
OPTIONEE:        

 

ECO Integrated – Stock Option Agreement – NQO 20154 

 

 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

OPTION GRANT DATE:

 

OPTIONEE:

 

OPTIONEE ADDRESS:

 

OPTION CHARACTER:Nonqualified Stock Option

 

NUMBER OF

OPTION SHARES:

 

EXERCISE PRICE:

 

EXPIRATION DATE:

 

VESTING SCHEDULE:

 

IN WITNESS WHEREOF, this Exhibit A to Stock Option Agreement has been executed
and acknowledged as of the day and date indicated.

 

  ECO INTEGRATED TECHOLOGIES, INC.     Dated: __________, 20___     By:     Jess
Rae Booth, CEO       OPTIONEE: Dated: __________, 20___          

 

ECO Integrated – Stock Option Agreement – NQO 20155 

  